Deny and Opinion Filed March 11, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00220-CV

            IN RE LUIS A. SANTIAGO, AND LINDA A. SANTIAGO, Relators

                 Original Proceeding from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 296-02073-2011

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Brown, and Whitehill
                                 Opinion by Justice Whitehill
       Relators filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its December 16, 2014 and December 17, 2014 orders interpreting the trial

court’s prior agreed order staying the enforcement of the judgment in this case. Ordinarily, to

obtain mandamus relief, a relator must show both that the trial court has clearly abused its

discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148
S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we conclude

relators have failed to establish a right to relief. We DENY the petition.


                                                    /Bill Whitehill/
150220F.P05                                         BILL WHITEHILL
                                                    JUSTICE